Citation Nr: 0720609	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
benefit sought on appeal.  

The Board notes that in a January 2006 letter from Nitin 
Budhwar, M.D., Dr. Budhwar makes mention of a number of 
current medical problems the veteran is having.  These 
include chronic anxiety, possibly secondary to his bilateral 
hearing loss and tinnitus, hypertension, hyperlipidemia, 
ventral abdominal wall hernias, generalized arthropathy, and 
gout.  These issues are referred to the RO for clarification 
and any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file reveals a need for further development. 
First, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the effective date 
of an award in an increased rating claim.  Notice needs to be 
provided to the veteran in this regard. 

Medical records from several sources must also be obtained 
before adjudicating the veteran's claim.  In the January 2006 
letter from Dr. Budhwar, he states that the veteran has 
received treatment for his bilateral hearing loss through the 
VA, including by an ENT specialist who has recommended 
hearing aids.  Dr. Budhwar also mentioned that the veteran 
has had a number of procedures done on his ears through VA.  
At the December 2005 hearing the veteran affirmed Dr. 
Budhwar's statements and also testified that he attends the 
VAMC facility in Greenville, North Carolina.  The veteran 
also stated that at the time, he had an upcoming hearing aid 
evaluation or examination scheduled.  There are no VA 
treatment records associated with the file whatsoever.  In 
addition, at the hearing the veteran mentioned "a couple of 
doctors close to home" that treat his anxiety problems.  It 
is unknown whether any of these private doctors could also 
have records relevant to his increased rating claim.  

Efforts must be made to secure all private medical records 
and VA records that may exist related to the veteran's claim.  
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  If VA 
makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonable certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  In such a case, VA 
must notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).  

A remand is also required in order to afford the veteran a VA 
examination to determine the current status of his bilateral 
hearing loss.  It appears that the veteran's hearing has been 
progressively deteriorating.  In the time that passed between 
his August 2003 audiogram and the April 2005 testing, his 
hearing had worsened to the point of requiring an increase 
from his noncompensable rating to a rating of 30 percent.  At 
the December 2005 hearing the veteran testified that his 
hearing is worse and that it causes functional impairment.  
The veteran stated he is unable pick out words or to 
basically understand what people are saying.  In his January 
2006 letter, Dr. Budhwar stated the veteran's deteriorated 
hearing has contributed to or caused a chronic state of 
anxiety.  Accordingly, a current examination that provides 
the veteran's current level of bilateral hearing loss is 
necessary to adjudicate his claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with proper notice 
of the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain and associate with the claims 
file all records from the VAMC facility 
in Greenville, North Carolina.  Ask the 
veteran if he has received treatment from 
any other VA facility and obtain and 
associate with the claims file any such 
records.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain any private 
treatment records related to this claim.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file. If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and comply 
with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).

4.  Schedule the veteran for a VA 
examination in order to measure and 
assess the current severity of his 
bilateral hearing loss in accordance with 
VA regulations.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

